 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of April 7, 2020 (the “Effective Date”) by and among Idera Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Pillar Partners Foundation,
L.P., a Cayman Islands limited partnership (the “Purchaser”). Certain terms used
and not otherwise defined in the text of this Agreement are defined
in Section 11 hereof.

 

RECITALS

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the 1933 Act; and

 

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, (i) shares (“Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), (ii) pre-funded warrants
in the form attached hereto as Exhibit A-1 (the “Pre-Funded Warrants”) to
purchase shares of Common Stock solely in the event that the Purchaser
determines, in its sole discretion, that the Purchaser (together with the
Purchaser’s Affiliates, and any Person acting as a group together with the
Purchaser or any of the Purchaser’s Affiliates) would beneficially own in excess
of 19.99% of the number of shares of Common Stock outstanding immediately after
giving effect to the issuance of the Shares on the applicable Closing Date (the
“Beneficial Ownership Limitation”) and (iii) warrants in the form attached
hereto as Exhibit A-2 (the “Common Warrants” and, together with the Pre-Funded
Warrants, the “Warrants”) to purchase shares of Common Stock.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

SECTION 1.     Authorization of Securities.

 

1.01    The Company has authorized the sale and issuance of the Shares and the
Warrants on the terms and subject to the conditions set forth in this Agreement.
The Shares and the Warrants sold hereunder at the Closing shall be referred to
as the “Securities.”

 

SECTION 2.    Sale and Purchase of the Securities.

 

2.01   (a)  First Closing Securities. Upon the terms and subject to the
conditions herein contained, the Company agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Company, for an aggregate purchase
price of $5,000,000, (i) 3,039,514 Shares, and (ii) Common Warrants accompanying
the Shares which shall be exercisable for 3,039,514 Warrant Shares and shall
have an exercise price of $2.28 per Warrant Share, subject to adjustment as
provided in the Common Warrants.

 



1

 

 

(b)    Second Closing Securities. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to the Purchaser, and the Purchaser
agrees to purchase from the Company, for an aggregate purchase price of
$5,000,000, (i) Shares and Pre-Funded Warrants, and the sum of (A) the total
number of Shares issued in the Second Closing and (B) the total number of
Warrant Shares exercisable from the Pre-Funded Warrants is 2,747,252 and (ii)
Common Warrants accompanying the Shares (or the Pre-Funded Warrants as
applicable) which shall be exercisable for 1,373,626 Warrant Shares and shall
have an exercise price of $2.71 per Warrant Share, subject to adjustment as
provided in the Common Warrants. The number of Warrant Shares exercisable from
the Pre-Funded Warrants issued in the Second Closing equals to the difference of
subtracting (A) the number of Shares purchased in the Second Closing from (B)
2,747,252, which is the number of shares of Common Stock that would have been
purchased by the Purchaser in the Second Closing absent the Beneficial Ownership
Limitation, and shall have a nominal exercise price of $0.01 per Warrant Share,
subject to adjustment as provided in the Pre-Funded Warrants.

 

For the avoidance of doubt, the aggregate exercise price for the Pre-Funded
Warrants as provided in Section 2.01(b) above, except for the nominal exercise
price of $0.01 per Warrant Share, shall be pre-funded to the Company (the
“Pre-paid Aggregate Exercise Price”) on or prior to the date of the applicable
Closing and, consequently, no additional consideration (other than the nominal
exercise price of $0.01 per Warrant Share) shall be required to be paid by the
Purchaser to effect any exercise of a Pre-Funded Warrant. The Purchaser shall
not be entitled to the return or refund of all, or any portion, of such Pre-paid
Aggregate Exercise Price under any circumstance or for any reason whatsoever.

 

2.02    At or prior to each Closing, the Purchaser will pay the applicable
purchase price set forth in Section 2.01 by wire transfer of immediately
available funds in accordance with wire instructions provided by the Company to
the Purchaser prior to the Closing.

 

2.03    To the extent that the Company does not receive payments of the First
Closing purchase price from the Purchaser as set forth in Section 2.02 above
within two (2) business days of the Effective Date, then (i) this Agreement
shall be null and void with respect to any and all covenants and obligations
binding on the Company and (ii) the Purchaser shall reimburse the Company up to
$150,000 for the Company’s costs incurred in negotiating and executing this
Agreement and other related transaction documents, in the case of each of (i)
and (ii) above, without prejudice to other remedies the Company may have at law
or equity.

 

SECTION 3.     Closings. Subject to the satisfaction of the closing conditions
set forth in Section 7:

 

3.01 (a)    The closing with respect to the transactions contemplated
in Section 2.01(a) hereof (the “First Closing”) shall occur upon the
satisfaction of the closing conditions set forth in Section 7 (the “First
Closing Date”).

 

3.02 (b)    The closing(s) with respect to the transactions contemplated in
Section 2.01(b) hereof (the “Second Closing”) shall occur on or before December
30, 2020 and shall be held on or before the fifth day following delivery of
written notice by the Purchaser to the Company and upon the satisfaction of the
closing conditions set forth in Section 7 (the “Second Closing Date”); provided,
however, that if at any time after June 30, 2020, and prior to receipt of
written notice by the Purchaser referred to in the prior clause, the Company’s
Common Stock has achieved a closing price on the Principal Trading Market of at
least $3.01 for twenty (20) consecutive trading days, the Company may elect, in
its sole discretion, to cancel the Second Closing, and upon such cancellation,
the parties shall have no further obligations regarding the Second Closing.

 



2

 

 

SECTION 4.    Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that the statements contained in
this Section 4 are true and correct as of the Effective Date, and will be true
and correct as of each Closing Date:

 

4.01    Validity. The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby have
been duly authorized by all necessary corporate, partnership, limited liability
or similar actions, as applicable, on the part of the Purchaser. This Agreement
has been duly executed and delivered by the Purchaser and constitutes a valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

 

4.02    Brokers. There is no broker, investment banker, financial advisor,
finder or other person which has been retained by or is authorized to act on
behalf of the Purchaser who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.

 

4.03    Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Securities has not been registered
under the 1933 Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering which depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.

 

4.04    Acquisition for Own Account; No Control Intent. The Purchaser is
acquiring the Securities for its own account for investment and not with a view
towards distribution in a manner which would violate the 1933 Act or any
applicable state or other securities laws. The Purchaser is not party to any
agreement providing for or contemplating the distribution of any of the
Securities. The Purchaser has no present intent to effect a “change of control”
of the Company as such term is understood under the rules promulgated pursuant
to Section 13(d) of the 1934 Act.

 

4.05    No General Solicitation. The Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television, radio or the internet or presented at any seminar
or any other general solicitation or general advertisement. The purchase of the
Securities has not been solicited by or through anyone other than the Company.

 



3

 

 

4.06    Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Securities. The Purchaser is able to
bear the economic risk of an investment in the Securities and is able to sustain
a loss of all of its investment in the Securities without economic hardship, if
such a loss should occur.

 

4.07    Accredited Investor; No Bad Actor. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) under the 1933 Act. The
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the 1933 Act.

 

4.08    Access to Information. The Purchaser has been given access to Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities and all other matters
relevant to its investment in the Securities. The Purchaser understands that an
investment in the Securities bears significant risk and represents that it has
reviewed the SEC Reports, which serve to qualify certain of the Company
representations set forth below.

 

4.09    Restricted Securities. The Purchaser understands that the Securities
will be characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a private placement
under Section 4(a)(2) of the 1933 Act and that under such laws and applicable
regulations such Securities may be resold without registration under the 1933
Act only in certain limited circumstances.

 

4.10    Short Sales. Between the time the Purchaser learned about the offering
contemplated by this Agreement and the public announcement of the offering, the
Purchaser has not engaged in any short sales (as defined in Rule 200 of
Regulation SHO under the 1934 Act (“Short Sales”)) or similar transactions with
respect to the Common Stock or any securities exchangeable or convertible for
Common Stock, nor has the Purchaser, directly or indirectly, caused any person
to engage in any Short Sales or similar transactions with respect to the Common
Stock.

 

4.11    Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
its purchase of the Securities set forth opposite the Purchaser’s name on the
Schedule of Purchaser, where applicable, and the transactions contemplated by
this Agreement. The Purchaser is relying solely on the Purchaser’s own
determination as to tax consequences or the advice of such tax advisors and not
on any statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 



4

 

 

4.12    OFAC. The Purchaser is not identified on the specially designated
nationals or other blocked person list or otherwise currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), and the Purchaser has not, directly or indirectly,
used any funds, or loaned, contributed or otherwise made available such funds to
any subsidiary of the Company, joint venture partner or other Person (defined
below), in connection with any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to, or otherwise in violation of,
any U.S. sanctions administered by OFAC in the last five (5) fiscal years. The
Purchaser’s purchase of the Shares hereunder will not violate any money
laundering or similar statutes of any Governmental Entity (defined below).

 

SECTION 5.    Representations and Warranties by the Company. Assuming the
accuracy of the representations and warranties of the Purchaser set forth
in Section 4 and except as set forth in the reports, schedules, forms,
statements and other documents filed by the Company with the Commission pursuant
to the 1934 Act (collectively, the “SEC Reports”), which disclosures serve to
qualify these representations and warranties in their entirety, the Company
represents and warrants to the Purchaser that the statements contained in
this Section 5 are true and correct as of the Effective Date and will be true
and correct as of each Closing Date:

 

5.01    SEC Reports. The Company has timely filed all of the reports, schedules,
forms, statements and other documents required to be filed by the Company with
the Commission pursuant to the reporting requirements of the 1934 Act. The SEC
Reports, at the time they were filed with the Commission, (i) complied as to
form in all material respects with the requirements of the 1934 Act and the 1934
Act Regulations and (ii) did not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

5.02    Independent Accountants. The accountants who certified the audited
consolidated financial statements of the Company included in the SEC Reports are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations, and the Public Company
Accounting Oversight Board.

 

5.03    Financial Statements; Non-GAAP Financial Measures. The consolidated
financial statements included or incorporated by reference in the SEC Reports,
together with the related notes, present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved, except in the case of unaudited, interim financial
statements, subject to normal year-end audit adjustments and the exclusion of
certain footnotes.

 

5.04    No Material Adverse Change in Business. Except as otherwise stated
therein, since the respective dates as of which information is given in the SEC
Reports, there has been no material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”), there
have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business and except as
contemplated in this Agreement, which are material with respect to the Company
and its subsidiaries considered as one enterprise, and there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

 



5

 

 

5.05    Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as disclosed in the SEC
Reports and to enter into and perform its obligations under this Agreement; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

5.06    Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company, as such term is defined in Rule 1-02 of Regulation S-X (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly incorporated
or organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the SEC Reports and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding capital stock of each Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of any Subsidiary were issued in violation
of the preemptive or similar rights of any securityholder of such Subsidiary.

 

5.07    Capitalization. The Company has an authorized capitalization as set
forth in the SEC Reports. The outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid
and non-assessable. None of the outstanding shares of capital stock of the
Company were issued in violation of the preemptive or other similar rights of
any securityholder of the Company which have not been waived.

 

5.08    Validity. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 



6

 

 

5.09    Authorization and Description of Securities. The Shares have been duly
and validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and shall be free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in this Agreement or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. The Warrants
have been duly authorized and, when issued and paid for in accordance with the
terms of this Agreement, will be duly and validly issued, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
this Agreement or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. Each Warrant Share
issuable upon exercise of the Pre-Funded Warrants has been duly authorized and,
when issued and paid for in accordance with the terms of this Agreement and the
Pre-Funded Warrants, will be duly and validly issued, fully paid and
nonassessable, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. Subject to the Company’s obtaining the Required Shareholder
Approval and filing the Charter Amendment with the Secretary of State of the
State of Delaware, each Warrant Share issuable upon exercise of the Common
Warrants will be duly authorized and, when issued and paid for in accordance
with the terms of this Agreement and the Common Warrants, will be duly and
validly issued, fully paid and nonassessable, free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. The Common Stock conforms, in all
material respects, to all statements relating thereto contained in the SEC
Reports and such description conforms, in all material respects, to the rights
set forth in the instruments defining the same. No holder of the Securities or
Warrant Shares will be subject to personal liability solely by reason of being
such a holder.

 

5.10    Absence of Violations, Defaults and Conflicts. Neither the Company nor
any of its subsidiaries is (A) in violation of its charter, bylaws or similar
organizational document, except, in the case of the Company’s subsidiaries, for
such violations that would not, singly or in the aggregate, result in a Material
Adverse Effect, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the
Securities and Warrant Shares) and compliance by the Company with its
obligations hereunder do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any properties or assets
of the Company or any subsidiary pursuant to, the Agreements and Instruments
(except for such conflicts, breaches, defaults or Repayment Events or liens,
charges or encumbrances that would not, singly or in the aggregate, result in a
Material Adverse Effect), nor will such action result in any violation of
(i) the provisions of the Restated Certificate of Incorporation of the Company,
as amended (the “Certificate of Incorporation”), the Amended and Restated
Bylaws of the Company (the “Bylaws”) or similar organizational document of the
Company or any of its subsidiaries or (ii) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity, subject
to the Company’s obtaining the Required Shareholder Approval and filing the
Charter Amendment with the Secretary of State of the State of Delaware, and
except in the case of clause (ii) for such violations as would not, singly or in
the aggregate, result in a Material Adverse Effect. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

 



7

 

 

5.11    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

 

5.12    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which would reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.

 

5.13    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance, or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required to list the Shares and Warrant Shares on the Principal Trading Market,
as may be required under state securities laws or the filings required pursuant
to Section 6.03 of this Agreement, and obtaining the Required Shareholder
Approval and filing of the Charter Amendment with the Secretary of State of the
State of Delaware.

 

5.14    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

 



8

 

 

5.15    Title to Property. The Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have title to all tangible personal
property owned by them, in each case, free and clear of all mortgages, pledges,
liens, security interests, claims, restrictions or encumbrances of any kind
except such as (A) are described in the SEC Reports or (B) do not, singly or in
the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries; and all of the leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the SEC Reports, are in full force and effect, and
neither the Company nor any such subsidiary has any notice of any material claim
of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

5.16    Intellectual Property. The Company and its subsidiaries own or possess
the right to use all patents, patent applications, inventions,
licenses, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information or procedures), trademarks,
service marks, trade names, domain names, copyrights, and other intellectual
property, and registrations and applications for registration of any of the
foregoing (collectively, “Intellectual Property”) necessary to conduct their
business as presently conducted and currently contemplated to be conducted in
the future as described in the SEC Reports and, to the knowledge of the Company,
neither the Company nor any of its subsidiaries, whether through their
respective products and services or the conduct of their respective businesses,
has infringed, misappropriated, conflicted with or otherwise violated, or is
currently infringing, misappropriating, conflicting with or otherwise violating,
and none of the Company or its subsidiaries have received any heretofore
unresolved communication or notice of infringement of, misappropriation of,
conflict with or violation of, any Intellectual Property of any other person or
entity, other than as described in the SEC Reports. Neither the Company nor any
of its subsidiaries has received any communication or notice (in each case that
has not been resolved) alleging that by conducting their business as described
in the SEC Reports, such parties would infringe, misappropriate, conflict with,
or violate, any of the Intellectual Property of any other person or entity. The
Company knows of no infringement, misappropriation or violation by others of
Intellectual Property owned by or licensed to the Company or its subsidiaries
which would reasonably be expected to result in a Material Adverse Effect. The
Company and its subsidiaries have taken all reasonable steps necessary to secure
their interests in such Intellectual Property from their employees and
contractors and to protect the confidentiality of all of their confidential
information and trade secrets. None of the Intellectual Property employed by the
Company or its subsidiaries has been obtained or is being used by the Company or
its subsidiaries in violation of any contractual obligation binding on the
Company or any of its subsidiaries or, to the knowledge of the Company, any of
their respective officers, directors or employees, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All Intellectual Property owned or exclusively licensed by the
Company or its subsidiaries is free and clear of all liens, encumbrances,
defects or other restrictions (other than non-exclusive licenses granted in the
ordinary course of business), except those that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The Company and its subsidiaries are not subject to any judgment, order, writ,
injunction or decree of any court or any Governmental Entity, nor has the
Company or any of its subsidiaries entered into or become a party to any
agreement made in settlement of any pending or threatened litigation, which
materially restricts or impairs their use of any Intellectual Property.

 



9

 

 

5.17    Company IT Systems. The Company and its subsidiaries own or have a valid
right to access and use all computer systems, networks, hardware, software,
databases, websites, and equipment used to process, store, maintain and operate
data, information, and functions used in connection with the business of the
Company and its subsidiaries (the “Company IT Systems”), except as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company IT
Systems are adequate for, and operate and perform in all material respects as
required in connection with, the operation of the business of the Company and
its subsidiaries as currently conducted, except as would not, individually or in
the aggregate, have a Material Adverse Effect. The Company and its subsidiaries
have implemented commercially reasonable backup, security and disaster recovery
technology consistent in all material respects with applicable regulatory
standards and customary industry practices.

 

5.18    Cybersecurity. Except as would not reasonably be expected to have a
Material Adverse Effect, (A) there has been no security breach or other
compromise of or relating to the Company IT Systems; (B) the Company has not
been notified of, and has no knowledge of any event or condition that would
reasonably be expected to result in, any such security breach or other
compromise of the Company IT Systems; (C) the Company and its subsidiaries have
implemented policies and procedures with respect to the Company IT Systems that
are reasonably consistent with industry standards and practices, or as required
by applicable regulatory standards; and (D) the Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes,
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority and contractual obligations relating to the
privacy and security of the Company IT Systems and to the protection of the
Company IT Systems from unauthorized use, access, misappropriation or
modification.

 

5.19    Environmental Laws. Except as would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any applicable federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required for their operations under any applicable Environmental
Laws and are each in compliance with their requirements, (C) there are no
pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (D) to
the knowledge of the Company, there are no events or circumstances existing as
of the date hereof that would reasonably be expected to form the basis of an
order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Entity, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

 



10

 

 

5.20    Accounting Controls and Disclosure Controls. The Company and its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
adversely affected, or is reasonably likely to materially adversely affect, the
Company’s internal control over financial reporting.

 

5.21    Compliance with the Sarbanes-Oxley Act. The Company is in compliance in
all material respects with all provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and with which the Company is required to comply.

 

5.22    Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. No
assessment in connection with United States federal tax returns has been made
against the Company. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed by them through the date hereof or
have timely requested extensions thereof pursuant to applicable foreign state,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect and has paid all taxes due pursuant to such
returns or all taxes due and payable pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company or its subsidiaries and except where the failure to pay such
taxes would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company in respect of any income and corporation
tax liability for any years not finally determined are adequate to meet any
assessments or reassessments for additional income tax for any years not finally
determined, except to the extent of any inadequacy that would not result in a
Material Adverse Effect.

 



11

 

 

5.23    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect: (i) at no time in the past six years has the Company or any
ERISA Affiliate maintained, sponsored, participated in, contributed to or had
any liability or obligation in respect of any Employee Benefit Plan subject to
Title IV of ERISA or Section 412 of the Code, any “multiemployer plan” as
defined in Section 3(37) of ERISA or any multiple employer plan for which the
Company or any ERISA Affiliate has incurred or could incur material liability
under Section 4063 or 4064 of ERISA, (ii) no “welfare benefit plan” as defined
in Section 3(1) of ERISA provides or promises, or at any time provided or
promised, retiree health, or other post-termination benefits except to the
extent such benefit is fully insured or as may be required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or similar state law and
(iii) each Employee Benefit Plan is and has been operated in compliance with its
terms and all applicable laws, including but not limited to ERISA and the Code.
Each Employee Benefit Plan intended to be qualified under Code Section 401(a)
has a favorable determination or opinion letter from the Internal Revenue
Service (the “IRS”) upon which it can rely, and any such determination or
opinion letter remains in effect and has not been revoked and no event has
occurred and no facts or circumstances exist that could reasonably be expected
to result in the loss of qualification or tax exemption of any such Employee
Benefit Plan. With respect to each Foreign Benefit Plan, such Foreign Benefit
Plan (1) if intended to qualify for special tax treatment, meets, in all
material respects, the requirements for such treatment, and (2) if required to
be funded, is funded to the extent required by applicable law. The Company does
not have any obligations under any collective bargaining agreement with any
union. As used in this Section 5.23, “Code” means the Internal Revenue Code of
1986, as amended; “Employee Benefit Plan” means any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, including, without limitation, all
equity and equity-based, severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (x) any current
or former employee, director, independent contractor or other service provider
of the Company or its subsidiaries has any present or future right to benefits
and which are contributed to, sponsored by or maintained by the Company or any
of the Subsidiaries or (y) the Company or any of the Subsidiaries has had or has
any present or future direct or contingent obligation or liability; “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the company’s controlled group as determined
pursuant to Code Section 414(b), (c), (m) or (o), with respect to any Person,
each business or entity under “common control” with such Person within the
meaning of Section 4001(a)(14) of ERISA; and “Foreign Benefit Plan” means any
Employee Benefit Plan established, maintained or contributed to outside of the
United States of America and which is not subject to United States law.

 

5.24    Insurance. The Company and the Subsidiaries carry or are entitled to the
benefits of insurance, with what the Company reasonably believes to be
financially sound and reputable insurers, in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and assets, and all such insurance is in
full force and effect. The Company has no reason to believe that it or any of
the Subsidiaries will not be able (A) to renew its existing insurance coverage
as and when such policies expire or (B) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Effect.

 



12

 

 

5.25    Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

5.26    No Unlawful Payments. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Company or any of its
subsidiaries has taken any action, directly or indirectly, that would result in
a violation by such persons of any applicable anti-corruption laws, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) in violation of any applicable anti-corruption laws, and the Company and
its subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.

 

5.27    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

5.28    No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries is an individual or entity (“Person”) currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (OFAC), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions; and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or the business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in any other manner that will result in violation by
any Person of Sanctions.

 



13

 

 

5.29    Regulatory Matters. Except as would not, singly or in the aggregate,
result in a Material Adverse Effect: (i) neither the Company nor any of its
subsidiaries has received any FDA Form 483, notice of adverse finding, warning
letter or other correspondence or notice from the U.S. Food and Drug
Administration (“FDA”) or any other Governmental Entity alleging or asserting
noncompliance with any Applicable Laws (as defined in clause (ii) below) or
Authorizations (as defined in clause (iii) below); (ii) the Company and each of
its subsidiaries is and has been in compliance with statutes, laws, ordinances,
rules and regulations applicable to the Company and its subsidiaries for the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company, including without limitation, the Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301, et seq., similar laws of other Governmental Entities and the
regulations promulgated pursuant to such laws (collectively, “Applicable Laws”);
(iii) the Company and each of its subsidiaries possesses all licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws and/or to carry on its
businesses as now conducted (“Authorizations”) and such Authorizations are valid
and in full force and effect and the Company is not in violation of any term of
any such Authorizations; (iv) neither the Company nor any of its subsidiaries
has received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product, operation or activity is in
violation of any Applicable Laws or Authorizations or has any knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company or any of its subsidiaries that could reasonably
be expected to require the issuance of any such communication or result in an
investigation, corrective action, or enforcement action by FDA or similar
Governmental Entity; (v) neither the Company nor any of its subsidiaries has
received notice that any Governmental Entity has taken, is taking or intends to
take action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Entity is threatening or is considering
such action; and (vi) the Company and each of its subsidiaries has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company, any subsidiary nor, to the Company’s knowledge, any of their
respective directors, officers, employees or agents has been convicted of any
crime under any Applicable Laws or has been the subject of an FDA debarment
proceeding. Neither the Company nor any subsidiary has been nor is now subject
to FDA’s Application Integrity Policy. To the Company’s knowledge, neither the
Company, any subsidiary nor any of its directors, officers, employees or agents,
has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other Governmental Entity.
Neither the Company, any subsidiary nor, to the Company’s knowledge, any of
their respective directors, officers, employees or agents, have with respect to
each of the following statutes, or regulations promulgated thereto, as
applicable: (i) engaged in activities under 42 U.S.C. §§ 1320a-7b or 1395nn;
(ii) knowingly engaged in any activities under 42 U.S.C. § 1320a-7b or the
Federal False Claims Act, 31 U.S.C. § 3729; or (iii) knowingly and willfully
engaged in any activities under 42 U. S.C.§ 1320a-7b, which are prohibited,
cause for civil penalties, or constitute a mandatory or permissive exclusion
from Medicare, Medicaid, or any other State Health Care Program or Federal
Health Care Program.

 



14

 

 

5.30    Research, Studies and Tests. The research, nonclinical and clinical
studies and tests conducted by, or to the knowledge of the Company, or on behalf
of the Company and its subsidiaries have been and, if still pending, are being
conducted with reasonable care and in all material respects in accordance with
experimental protocols, procedures and controls pursuant to all Applicable Laws
and Authorizations; the descriptions of the results of such research,
nonclinical and clinical studies and tests contained in the SEC Reports are
accurate and complete in all material respects and fairly present in all
material respects the data derived from such research, nonclinical and clinical
studies, and tests; the Company is not aware of any research, nonclinical or
clinical studies or tests, the results of which the Company believes reasonably
call into question the research, nonclinical or clinical study or test results
described or referred to in the SEC Reports when viewed in the context in which
such results are described; and neither the Company nor, to the knowledge of the
Company, any of its subsidiaries has received any notices or correspondence from
any Governmental Entity that will require the termination, suspension or
material modification of any research, nonclinical or clinical study or test
conducted by or on behalf of the Company or its subsidiaries, as applicable.

 

5.31    Private Placement. Neither the Company nor its subsidiaries, nor any
person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration under the 1933 Act of
the Securities being sold pursuant to this Agreement. Assuming the accuracy of
the representations and warranties of the Purchaser contained
in Section 4 hereof, the issuance of the Securities, including the issuance of
Warrant Shares, is exempt from registration under the 1933 Act.

 

5.32    Registration Rights. Except as required pursuant to Section 8 of this
Agreement, the Company is presently not under any obligation, and has not
granted any rights, to register under the 1933 Act any of the Company’s
presently outstanding securities or any of its securities that may hereafter be
issued that have not expired or been satisfied.

 

SECTION 6.     Covenants.

 

6.01    Reasonable Best Efforts. Each party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 7 of this Agreement and to respond and resolve any comments
received by Nasdaq.

 

6.02    Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital and general corporate purposes.

 

6.03    Disclosure of Transactions and Other Material Information.

 

(a) Within the applicable period of time required by the 1934 Act, the Company
shall file a Current Report on Form 8-K describing the terms and conditions of
the transactions contemplated by this Agreement in the form required by the 1934
Act and attaching this Agreement and the Warrants as exhibits to such filing
(including all attachments, the “8- K Filing”). The Company shall be permitted
to issue a press release or other public statement with respect to the
transactions contemplated hereby.

 



15

 

 

(b) Within the applicable period of time required by the 1934 Act, the Purchaser
shall file an ownership report on Form 4 (the “Form 4”) reporting the
acquisition of the securities in the First Closing as contemplated by this
Agreement, and shall include in the Form 4 a footnote disclosing the Purchaser’s
disgorgement of profits of $126,140.37 pursuant to Section 16(b) of the 1934 Act
in connection with (i) the Purchaser’s sales of shares of Common Stock as
reported on the Purchaser’s Form 4s filed with the Commission on November 8,
2019 and February 26, 2020 and (ii) the Purchaser’s acquisition of the
securities in the First Closing as contemplated by this Agreement. The Purchaser
shall provide the Company with a reasonable opportunity to review and provide
comments on the draft of the Form 4.

 

6.04    Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Purchaser effecting a pledge
of Securities shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this
Agreement, including, without limitation, Section 9.01 of this
Agreement; provided that the Purchaser and its pledgee shall be required to
comply with the provisions of Section 9.01 of this Agreement in order to effect
a sale, transfer or assignment of Securities to such pledgee. The Company hereby
agrees to execute and deliver such documentation as a pledgee of the Securities
may reasonably request in connection with a pledge of the Securities to such
pledgee by the Purchaser; provided that any and all costs to effect the pledge
of the Securities are borne by the pledgor and/or pledgee and not the Company.

 

6.05    Expenses. Each of the Company and the Purchaser is liable for, and will
pay, its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses, except that the Company has
agreed to reimburse the Purchaser in an amount of up to $125,000 for the
Purchaser’s reasonable legal fees at the time of execution of this Agreement.

 

6.06    Listing. The Company shall use its best efforts to take all steps
necessary to (i) cause all of the Shares and the Warrant Shares exercisable from
the Pre-Funded Warrants to be approved for listing on the Principal Trading
Market, (ii) subject to the Company’s receipt of the Required Shareholder
Approval, cause the Warrant Shares exercisable from the Common Warrants to be
approved for listing on the Principal Trading, and (iii) maintain the listing of
its Common Stock on the Principal Trading Market.

 

6.07    Reservation of Common Stock. The Company shall take all actions
necessary to at all times to have authorized, and reserved for the purpose of
issuance: (i) the number of Warrant Shares issuable upon exercise of the
Pre-Funded Warrants (without taking into account any limitations on exercise of
the Pre-Funded Warrants set forth in the Pre-Funded Warrants) and (ii) following
the Company’s receipt of the Required Shareholder Approval, the number of
Warrant Shares issuable upon exercise of the Common Warrants (without taking
into account any limitations on exercise of the Common Warrants set forth in the
Common Warrants).

 



16

 

 

6.08    Voting Agreement. Concurrently with the execution of this Agreement, the
Purchaser shall enter into a voting agreement, in the form attached hereto
as Exhibit B, whereby the Purchaser shall agree to vote the shares of Common
Stock held by the Purchaser as of the applicable record date for the Required
Shareholder Approval, in favor of such proposals necessary to effect the
Required Shareholder Approval.

 

6.09       Required Shareholder Approval. The Company shall seek the Required
Shareholder Approval at its 2020 annual meeting of stockholders (the “2020
Annual Meeting”). In the event the Required Shareholder Approval is not obtained
at the 2020 Annual Meeting, the Company shall thereafter promptly call one or
more special meetings of stockholders in a reasonable and appropriate timeframe
to seek the Required Shareholder Approval.

 

6.10       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the this Agreement, which shall
be disclosed pursuant to Section 6.03, the Company covenants and agrees that it
shall not provide the Purchaser with any information that constitutes material
non-public information, unless (i) such information will be disclosed as of the
earlier of (A) the public announcement of this transaction or (ii) the Company’s
next filing of a Form 10-K or Form 10-Q, or (ii) prior thereto the Purchaser
shall have consented to the receipt of such information and agreed with the
Company to keep such information confidential.

 

SECTION 7.    Conditions of Parties’ Obligations.

 

7.01    Conditions of the Purchaser’s Obligations at the Closing. The
obligations of the Purchaser under Section 2 hereof are subject to the
fulfillment, at or prior to the applicable Closing, of all of the following
conditions, any of which may be waived in whole or in part by the Purchaser in
their absolute discretion.

 

(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except to the extent expressly made
as of an earlier date in which case as of such earlier date).

 

(b)    Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date.

 

(c)    Opinion of Company Counsel. The Company shall have delivered to the
Purchaser the opinion of Morgan, Lewis & Bockius LLP, counsel for the Company,
or such other counsel for the Company acceptable to the Purchaser in their sole
discretion, dated as of the Closing Date in form and substance satisfactory to
the Purchaser.

 



17

 

 

(d)    Compliance Certificate. The Chief Executive Officer of the Company shall
have delivered to the Purchaser at the Closing Date a certificate certifying
that the conditions specified in Sections 7.01(a) and 7.01(b) of this Agreement
have been fulfilled.

 

(e)    Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Purchaser at the Closing Date a certificate certifying (i) the
Certificate of Incorporation; (ii) the Bylaws; and (iii) resolutions of the
Board of Directors (or an authorized committee thereof) of the Company approving
this Agreement and the transactions contemplated by this Agreement.

 

(f)    Listing Requirements. The shares of Common Stock (including the Shares
and the Warrant Shares exercisable from the Pre-Funded Warrants)  (i) shall be
listed on the Principal Trading Market and (ii) shall not have been suspended,
as of the Closing Date, by the Commission or the Principal Trading Market from
trading on the Principal Trading Market nor shall suspension by the Commission
or the Principal Trading Market have been threatened, as of the Closing Date,
either (A) in writing by the Commission or the Principal Trading Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Trading Market.

 

(g)    Qualification under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

 

7.02    Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment, at or prior to the
applicable Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Company in its absolute discretion.

 

(a)    Representations and Warranties. The representations and warranties of the
Purchaser contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except to the extent expressly made
as of an earlier date in which case as of such earlier date).

 

(b)    Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date.

 

SECTION 8.    Registration Rights. Concurrently with the execution of this
Agreement, the Company shall enter into the registration rights agreement with
the Purchaser in the form attached hereto as Exhibit C.

 



18

 

 

SECTION 9.    Transfer Restrictions; Restrictive Legend.

 

9.01    Transfer Restrictions. The Purchaser understand that the Company may, as
a condition to the transfer of any of the Securities or Warrant Shares, require
that the request for transfer be accompanied by a certificate and/or an opinion
of counsel reasonably satisfactory to the Company, to the effect that the
proposed transfer does not result in a violation of the 1933 Act, unless such
transfer is covered by an effective registration statement or by Rule 144 or
Rule 144A under the 1933 Act. It is understood that the certificates evidencing
the Securities and Warrant Shares may bear substantially the following legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE
SECURITIES LAWS OR A CERTIFICATE AND/OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

9.02    Unlegended Certificates. The Purchaser may request that the Company
remove, and the Company agrees to authorize the removal of, any legend from such
Securities or Warrant Shares, following the delivery by the Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such Securities or Warrant Shares: (i) in connection with any sale (which for
the avoidance of doubt includes any planned sale within a reasonable period of
time) of such Securities or Warrant Shares pursuant to Rule 144 (provided
that any legend would only be removed in connection with the consummation of any
such sale) or (ii) following the time a legend is no longer required with
respect to such Securities or Warrant Shares. If a legend is no longer required
pursuant to the foregoing, the Company will, no later than five Business Days
following the delivery by the Purchaser to the Company or the Company’s transfer
agent of a legended certificate representing such Securities or Warrant Shares
(and such other documents as the Company or the Company’s transfer agent may
reasonably request, including an opinion of counsel), deliver or cause to be
delivered to the Purchaser a certificate representing such Securities or Warrant
Shares that is free from all restrictive legends. Certificates for Securities or
Warrant Shares free from all restrictive legends may be transmitted by the
Company’s transfer agent to the Purchaser as directed by the Purchaser. The
Company warrants that the Securities or Warrant Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.

 

SECTION 10.    Registration, Transfer and Substitution of Certificates for
Securities.

 

10.01    Stock Register; Ownership of Securities. The Company will keep at its
principal office, or will cause its transfer agent to keep, a register in which
the Company will provide for the registration of transfers of the Securities.
The Company may treat the person in whose name any of the Securities are
registered on such register as the owner thereof and the Company shall not be
affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Securities shall mean the person in whose name such Securities
are at the time registered on such register.

 

10.02    Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Securities, and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement and surety
bond reasonably satisfactory to the Company or, in the case of any such
mutilation, upon surrender of such certificate for cancellation at the office of
the Company maintained pursuant to Section 10.01 hereof, the Company at its
expense will execute and deliver, in lieu thereof, a new certificate
representing such Securities, of like tenor.

 



19

 

 

SECTION 11.    Definitions. Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 11, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its subsidiaries.

 

“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Charter Amendment” means the amendment to the Certificate of Incorporation the
Company will file the Secretary of State of the State of Delaware to effect the
Required Shareholder Approval.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Principal Trading Market” means the Nasdaq Capital Market or such other Trading
Market on which the Common Stock is primarily listed for trading.

 

“Required Shareholder Approval” means the approval of the stockholders of the
Company to increase the authorized shares of Common Stock (or to effect a
reverse split of the Common Stock) in an amount sufficient to cover the exercise
of the Common Warrants.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 



20

 

 

“Trading Market” means whichever of the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, the New York Stock Exchange, or the
NYSE American on which the Common Stock is listed for trading on the date in
question.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Common Warrants and the Pre-Funded Warrants, as applicable.

 

SECTION 12.    Miscellaneous.

 

12.01        Waivers and Amendments. Upon the approval of the Company and the
written consent of the Purchaser, the obligations of the Company and the rights
of the Purchaser under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Purchaser.

 

12.02        Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered: (a) when
delivered, if delivered personally, (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid, (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next Business Day delivery, or (d) when receipt is
acknowledged, in the case of email, in each case to the intended recipient as
set forth below.

 

If to the Company:

 

Idera Pharmaceuticals, Inc.

505 Eagleview Blvd., Suite 212

Exton, Pennsylvania 19341

Attn: General Counsel

Attn: Chief Financial Officer

 

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Joanne R. Soslow, Esq.

 

If to the Purchaser:

 

Pillar Partners Foundation, L.P.

c/o Pillar Invest Offshore SAL

Starco Center, Bloc B, Third Floor

Omar Daouk Street, Beirut 2020-3313

Lebanon

 



21

 

 

with copies to:

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn: Michael Rosenberg, Esq.

 

or at such other address as the Company or the Purchaser may specify by written
notice to the other parties hereto in accordance with this Section 12.02.

 

12.03     Cumulative Remedies. None of the rights, powers or remedies conferred
upon the Purchaser on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

12.04     Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of the Purchaser
and the successors of the Company, whether so expressed or not. None of the
parties hereto may assign its rights or obligations hereof without the prior
written consent of the Company, except that the Purchaser may, without the prior
consent of the Company, assign its rights to purchase the Securities hereunder
to any of its Affiliates (provided each such Affiliate agrees to be bound by the
terms of this Agreement and makes the same representations and warranties set
forth in Section 4 hereof). This Agreement shall not inure to the benefit of or
be enforceable by any other person.

 

12.05     Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

12.06     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the City of New York and State of New
York, and each of the parties hereby consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

12.07     Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 4 and 5, and the agreements and covenants set
forth in Sections 6, 8 and 12 shall survive the Closing in accordance with their
respective terms. The Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 



22

 

 

12.08     Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

12.09        Entire Agreement. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof and, except
as set forth below, this agreement supersedes and replaces all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof. Notwithstanding the foregoing or anything to the contrary
in this Agreement, this Agreement shall not supersede any confidentiality or
other non-disclosure agreements that may be in place between the Company and the
Purchaser.

 

12.10     Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

[Signature page follows]

 



23

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

  IDERA PHARMACEUTICALS, INC.       By: /s/ Vincent J. Milano   Name: Vincent J.
Milano   Title: Chief Executive Officer

 

[Signature page to Securities Purchase Agreement]

 



24

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

  PILLAR PARTNERS FOUNDATION, L.P.       By: /s/ Abdul-Wahab Umari   Name:
Abdul-Wahab Umari   Title: Director

 

[Signature page to Securities Purchase Agreement]

 



25

 